 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   KEVIN H. SCOTT, et al.,                        ) Case No.: 1:19-cv-00315 JLT
                                                    )
12                  Plaintiffs,                     ) SUPPLEMENTAL SCHEDULING ORDER
                                                    )
13          v.                                      )
                                                    )
14   JAYCO, INC.,                                   )
                                                    )
15                  Defendant.                      )
                                                    )
16                                                  )

17          The Court adopts the case schedule set by the Northern District of Indiana (Doc. 31) to

18   some extent and supplements it with the information and deadlines set here. If this order conflicts

19   with the order issued by the Northern District of Indiana, this order controls. The hearing on

20   the scheduling conference set on May 31, 2019 is VACATED.

21   I.     Discovery Plan and Cut-Off Date

22          As previously ordered (Doc. 31), the parties will complete all discovery pertaining to non-

23   experts on or before November 29, 2019. They will complete all discovery pertaining to experts on

24   or before January 10, 2020.

25          The parties SHALL disclose all expert witnesses, in writing, on or November 15, 2019, and

26   to disclose all rebuttal experts on or before December 13, 2019. The written designation of

27   retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A),

28   (B), and (C) and shall include all information required thereunder. Failure to designate experts

                                                       1
 1   in compliance with this order may result in the Court excluding the testimony or other evidence

 2   offered through such experts that are not disclosed pursuant to this order.

 3          The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to

 4   experts and their opinions. Experts must be fully prepared to be examined on all subjects and

 5   opinions included in the designation. Failure to comply will result in the imposition of sanctions,

 6   which may include striking the expert designation and preclusion of expert testimony.

 7          The provisions of Fed. R. Civ. P. 26(e) regarding a party’s duty to timely supplement

 8   disclosures and responses to discovery requests will be strictly enforced.

 9          A mid-discovery status conference is scheduled for June 10, 2019 at 9:30 a.m. before the

10   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

11   California. Counsel SHALL file a joint mid-discovery status conference report one week before the

12   conference. Counsel also SHALL lodge the status report via e-mail to

13   JLTorders@caed.uscourts.gov. The joint statement SHALL outline the discovery counsel have

14   completed and that which needs to be completed as well as any impediments to completing the

15   discovery within the deadlines set forth in this order. Counsel may appear via teleconference by

16   dialing (888) 557-8511 and entering Access Code 1652736, provided the Magistrate Judge's

17   Courtroom Deputy Clerk receives a written notice of the intent to appear telephonically no later

18   than five court days before the noticed hearing date.

19   II.    Pre-Trial Motion Schedule

20          Non-dispositive motions, if any, SHALL be filed no later than January 24, 2020 and heard

21   no later than February 21, 2020. Dispositive pre-trial motions, if any, SHALL be filed no later

22   than March 13, 2020, and heard on or before April 20, 2020.

23          No motion to amend or stipulation to amend the case schedule will be entertained

24   unless it is filed at least one week before the first deadline the parties wish to extend.

25   Likewise, no written discovery motions shall be filed without the prior approval of the Court. A

26   party with a discovery dispute must first confer with the opposing party in a good faith effort to

27   resolve by agreement the issues in dispute. If that good faith effort is unsuccessful, the moving

28   party promptly shall seek a telephonic hearing with all involved parties and the Court. It shall be

                                                         2
 1   the obligation of the moving party to arrange and originate the conference call to the court. To

 2   schedule this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk,

 3   Susan Hall, at (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply

 4   with Local Rule 251 with respect to discovery disputes or the motion will be denied without

 5   prejudice and dropped from the Court’s calendar.

 6   III.     Motions for Summary Judgment or Summary Adjudication

 7            At least 21 days before1 filing a motion for summary judgment or motion for summary

 8   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the

 9   issues to be raised in the motion.

10            The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment

11   where a question of fact exists; 2) determine whether the respondent agrees that the motion has

12   merit in whole or in part; 3) discuss whether issues can be resolved without the necessity of

13   briefing; 4) narrow the issues for review by the court; 5) explore the possibility of settlement before

14   the parties incur the expense of briefing a motion; and 6) to develop a joint statement of undisputed

15   facts.

16            The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

17   statement of undisputed facts at least five days before the conference. The finalized joint

18   statement of undisputed facts SHALL include all facts that the parties agree, for purposes of the

19   motion, may be deemed true. In addition to the requirements of Local Rule 260, the moving party

20   shall file the joint statement of undisputed facts.

21            In the notice of motion, the moving party SHALL certify that the parties have met and

22   conferred as ordered above or set forth a statement of good cause for the failure to meet and confer.

23   Failure to comply may result in the motion being stricken.

24   IV.      Pre-Trial Conference

25            June 1, 2020, at 10:00 a.m., located at the United States District Courthouse in Bakersfield,

26   California, before the Honorable Jennifer L. Thurston, United States Magistrate Judge.

27
28   1
      In scheduling motions for summary judgment/summary adjudication, counsel shall comply with Fed. R. Civ. P. 56
     and Local Rules 230 and 260.

                                                             3
 1          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule

 2   281(a)(2). The parties are further directed to submit a digital copy of their pretrial statement in

 3   Word format, directly to Judge Thurston's chambers, by email at JLTorders@caed.uscourts.gov.

 4          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

 5   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial

 6   conference. The Court will insist upon strict compliance with those rules. In addition to the

 7   matters set forth in the Local Rules the Joint Pretrial Statement shall include a joint statement of the

 8   case to be used by the Court to explain the nature of the case to the jury during voir dire.

 9   V.     Trial Date

10          July 13, 2020, at 8:30 a.m. at the United States District Courthouse in Bakersfield,

11   California, before the Honorable Jennifer L. Thurston, United States Magistrate Judge.

12          A.       This is a jury trial.

13          B.       Trial Time: 5-7 days.

14          C.       Counsels' attention is directed to Local Rules of Practice for the Eastern District of

15   California, Rule 285.

16   VI.    Settlement Conference

17          The parties may jointly request the Court set a settlement conference. Otherwise, they are

18   encouraged to pursue their earlier plan to engage in private mediation.

19   VII.   Request for Bifurcation, Appointment of Special Master, or other Techniques to

20   Shorten Trial

21          Not applicable at this time.

22   VIII. Related Matters Pending

23          There are no pending related matters.

24   IX.    Compliance with Federal Procedure

25          Counsel SHALL familiarize themselves with the Federal Rules of Civil Procedure and the

26   Local Rules of Practice of the Eastern District of California, and to keep abreast of any

27   amendments thereto. The Court insists upon compliance with these Rules to efficiently handle its

28   increasing case load, and sanctions will be imposed for failure to follow both the Federal Rules of

                                                          4
 1   Civil Procedure and the Local Rules of Practice for the Eastern District of California.

 2   X.      Effect of this Order

 3           The foregoing order represents the best estimate of the court and counsel as to the agenda

 4   most suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If

 5   the parties determine at any time that the schedule outlined in this order cannot be met, counsel are

 6   ordered to notify the court immediately of that fact so that adjustments may be made, either by

 7   stipulation or by subsequent status conference.

 8           The dates set in this order are firm and will not be modified absent a showing of good

 9   cause even if the request to modify is made by stipulation. Stipulations extending the

10   deadlines contained herein will not be considered unless they are accompanied by affidavits

11   or declarations, and where appropriate attached exhibits, which establish good cause for

12   granting the relief requested.

13           Failure to comply with this order may result in the imposition of sanctions.

14
15   IT IS SO ORDERED.

16        Dated:   April 9, 2019                                /s/ Jennifer L. Thurston
17                                                       UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                          5
